UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF THE GENERAL COUNSEL

November 19, 2014
Vanita Gupta
Acting Assistant Attorney General
U.S. Department of Justice
Civil Rights Division
950 Pennsylvania Avenue, N.W.
Washington, D.C. 20530
Re: G.L., Mr. G.L., Mrs. E.L. v. Ligonier Valley School District Authority, No. 14-1387
Dear Ms. Gupta:
The United States Department ofEducation ("Department") submits this letter in
response to the Court's orders dated October 1 and 18, 2014, requesting that the Department
submit, by November 19, 2014, an amicus curiae letter brief"conceming the significance ofthe
two-year time period specified in 20 U.S.C. §1415(b)(6)(B) to the scope ofredressability for an
alleged IDEA [the Individuals with Disabilities Education Act] violation and its relation to 20
U.S.C. §1415(f)(3)(C)."
In the Analysis of Comments and Changes in the 2006 IDEA Part B regulations, the
Department published the following:
Comment: Some commenters requested that the regulations clarify
whether the statute oflimitations in section 615(b)(6)(B) of the Act
is the same statute of limitations in section 615(f)(3)(C) of the
Act. 1 The commenters stated that the Act and regulations are
confusing because the statute of limitations is mentioned twice and
implies that the timeline for filing a complaint and filing a request
for a due process hearing are different.
Discussion: The statute of limitations in section 615(b)(6)(B) of
the Act is the same as the statute of limitations in section
615(f)(3)(C) ofthe Act. Because we are following the structure of
the Act, we have included this language in [34 C.F.R. §§]
300.507(a)(2) and 300.511(e).
Assistance to States for the Education of Children With Disabilities and
Preschool Grants for Children With Disabilities, 71 Fed. Reg. 46,540,
46,706 (Aug. 14, 2006).
1

These sections correspond to 20 U.S.C. §1415(b)(6)(B) and (f)(3)(C), respectively.

400 MARYLAND AVE., S.W . WASHINGTON, D .C. 20202-2 11 0

Our m ission is to ensure equal access to education and to promote educational excellence throughout the Nation.

Page 2 - Ms. Gupta

The Department has carefully reviewed, and appreciates, the district court's analysis. We
are not aware of any other federal circuits that have addressed this issue since we published this
statement in 2006 regarding the relationship between section 1415(b)(6)(B) and section
1415(f)(3)(C) of the IDEA. Likewise, the Department has not received inquiries about this
statement prior to this litigation.
When we received the Court's order requesting that the Department submit an amicus
curiae letter brief on these two sections and the two-year period mentioned in each provision, my
office, together with the Office of Special Education and Rehabilitative Services, immediately
reviewed this matter and reexamined the information we have available.
Given the fact that the Department has not received questions regarding the relationship
between these two provisions prior to this litigation and since the IDEA Part B regulations were
published in 2006, the fact that the regulations mirror the statutory provisions, the district court' s
opinion highlighting the differences in the two provisions, and the arguable tension between the
two provisions and the 2006 Conunent, the Department will continue to review its prior
statement regarding these provisions to determine the extent to which further clarification is
necessary. In doing so, and particularly in light of the implications of any interpretation of a
limitations period governing due process claims under the IDEA, the Department plans to do
further work, including gathering information from, and coordinating with, States and other
stakeholders, on their understanding and implementation of the provisions, and to provide further
guidance if appropriate.
We appreciate the interest in this matter.
Sincerely,

Acting General Counsel
United States Department of Education
Phil.Rosenfelt@ed.gov
(202) 401-6000

46170.1

